In an action, inter alia, to recover damages for negligence and defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated December 22, 2000, which denied his motion to restore the action to the trial calendar.
Ordered that the appeal is dismissed as academic, without *410costs or disbursements, in light of our determination in the companion appeal of Bloom v Primus Automotive Fin. Servs., 292 AD2d 410 [decidedherewith]). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.